Citation Nr: 0630743	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for epilepsy seizures with 
auras.





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from July 9 to July 30, 1948.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  In 
December 2003, the case was remanded by the Board for 
additional evidentiary development.  The case is again before 
the Board for further appellate consideration.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
veteran's seizure disorder is related to his period of 
service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, a seizure 
disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and epilepsy becomes manifest to a degree of 10 percent 
within one year after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records.  His entrance examination was 
completely normal, with no mention of any history of 
seizures.  The veteran was admitted to the psychiatric unit 
on his second day of training for bedwetting, which was 
reported to be a life-long problem.  It was noted that his 
16-year old brother also wet the bed.  The examiner commented 
that the veteran had left school at the age of 16 after 
finishing the ninth grade.  He had entered service as an 
electrician's helper.  A history of school truancy and 
running away was described.  He indicated that his father had 
suffered a "nervous breakdown" and was unable to work.  The 
veteran was described as an immature, inadequate, and rather 
effeminate boy who wanted to leave the Marine Corps if he 
could not stop bedwetting, which he said he could not do.  
The examiner stated that the enuresis was one expression of a 
personality disorder that rendered him unfit for service.  He 
was discharged on July 30, 1948, as undesirable.

The veteran submitted numerous private outpatient treatment 
records developed between 1990 and 2001.  In 1990, it was 
commented that he had had seizures for the past 11 years.  In 
January 1999, he was seen for various types of seizures, 
which were reported to have been present since the age of 11.  
Some seizures had begun as episodes of confusion, events 
which may or may not have been seizures.  He described 
episodes of finding himself somewhere with no recollection of 
how he had gotten there.  He also described what sounded like 
typical tonic-clonic episodes, with tongue-biting and 
rigidity of the body.  The diagnosis was of a seizure 
disorder which had been present for quite some time.  An 
August 1999 treatment note indicates that the seizures had 
begun in either 1984 or 1985.  An EEG was normal.  In July 
2000, he described seizure episodes that began with a bad 
taste or a bad smell, followed by staring.  In May 2001, he 
stated that his seizures had begun in service in 1948 and had 
been preceded by high fevers and night sweats.  

In May 2001, the veteran's private physician submitted a 
statement in which it was noted that the veteran had given a 
clear-cut history that showed that his current seizure 
disorder had begun in service.  It was stated that there was 
no reason to question his history or his observations.  It 
was stated that "I have no independent information, which 
would either support or refute his conclusion that the 
current medical problems he has are the result of events in 
1948."

A VA record from December 6, 2002, notes the veteran's 
provisional diagnosis of epilepsy.  The veteran said he 
thought that his first such event had occurred in the Marines 
in 1948.  He said that he had smelled an odd smell and a bad 
taste in his mouth, and found on awakening the following 
morning that he had wet the bed.  He said that he was sent 
for an evaluation, at which time he was diagnosed with 
"behavioral problems."  Over the years, he described having 
episodes, when he was relaxed, of an odd taste and a chill 
feeling.  His wife reported that he would stare off into 
space.  There had been no loss of consciousness or abnormal 
motor activity.  He did say that he was aware that the 
episodes were occurring.  He had suffered from severe cases 
of scarlet fever and measles in 1936.  He said that he had 
finished college after service and had taught high school 
electronics for several years.  An MRI was noted to have 
shown atrophy and mild chronic small vessel ischemic disease 
in the white matter.  The diagnosis was epilepsy, suspect 
temporal lobe.  He had reported typical events of an odd 
smell and taste, with a chilled sensation, for many years.  

The veteran was examined by VA in February 2004.  He again 
described having the odd metallic taste in his mouth before 
going to bed one night, and of wetting the bed.  The examiner 
noted that the level of the veteran's intelligence in the 
service medical report from July 1948 (dull-average) was not 
consistent with his later achievements, noting that he had 
taught high school and had also worked for a number of years 
at the White Sands Atomic Missile Control.  The veteran 
stated during this examination that he had stopped wetting 
the bed at the age of 3 or 4, and denied saying in service 
that he had had the problem all his life.  Since service, he 
described having episodes of a funny taste and smell that 
would be followed by staring.  He had also had tonic-clonic 
episodes.  The impression stated,

By history, the patient has complex partial 
seizures, or psychomotor seizures, that begin with 
a funny taste and go on to a typical staring spell, 
witnessed by his wife in a repetitive motion.  The 
patient occasionally appears to get secondary 
generalized seizures that may follow these: 
however, these are uncommon.  Attempting to focus 
in on when these began the patient gives a quite 
good history for these beginning in the marine 
corps in 1948.

The examiner commented on how inconsistent with his later 
life accomplishments the in-service references to his 
intelligence and education were.  He had also denied having a 
lifelong history of bedwetting prior to the incident in 
service.  He believed that the history noted in the service 
medical records was entirely wrong.  He stated that "[i]t is 
entirely likely that the episode he did experience was a 
generalized seizure in the bed where he did have enuresis as 
a consequence of the seizure and not other problems."

The veteran was re-examined by VA in September 2004.  The 
examiner reviewed the 1948 psychiatric report and noted that 
the actual event of his going to bed with a bad taste and 
waking with a wet bed was not documented in the claims 
folder.  The veteran also stated that he had been placed on 
medication for the treatment of seizures in the 1960's, 
although this was also not documented in the claims folder.  
Rather, the 1990 treatment records date his first complaints 
no earlier then the mid-1980's.  In 1998, he had remarked 
that the episode in service had been preceded by a high fever 
and night sweats; however, that was not brought up during 
this examination.  The only significant family history was of 
a cousin who had seizures.  He and his wife indicated that he 
had a seizure about every other day.  As to the etiology of 
the seizures, the examiner opined that they were idiopathic.  
There was no history of a head trauma and nothing to suggest 
that his past history of measles would have been a cause.  He 
also had no significant first degree relative with seizures.  
It was commented that the age of 18 (which the veteran was in 
1948) is the common age for a seizure disorder to begin.  The 
auras that the veteran described were part of complex partial 
seizures.  The examiner then noted that the veteran's period 
of service had not caused epilepsy.  

That being said, I think it is as likely as not, 
given the lack of any other historical evidence, 
that his seizure disorder did begin in the 
military, or was at least first described while in 
the military as evidenced by his unusual smells and 
tastes (this is common to complex partial seizures) 
and his enuresis that one night as seizures can 
often lead to bowel and bladder incontinence.

The examiner believed that the veteran's seizures were 
present in service but were not related to any in-service 
trauma.  Moreover, it was noted that there was no evidence to 
document that he had seizures prior to service.  The examiner 
concluded that 

Overall, I believe [the veteran] has idiopathic 
complex partial seizures with an onset in 1948 per 
patient report and that he has had a few 
generalized tonic-clonic seizures in his lifetime, 
but he has had none since 1990-1991.

The veteran's private neurologist submitted a statement in 
January 2006 which stated that "[the veteran's] epilepsy 
began during his Marine Corps training in July 1948 and is 
service related.  It may well have been triggered by the 
rigors of such training and lack of sleep."  In July 2006, 
the same neurologist submitted another statement.  The 
veteran was noted to have epilepsy with severe seizures.  It 
was stated that "[t]he epilepsy began in 1948.  Seizures may 
be latent for years and then re-emerge.  The diagnosis of 
epilepsy dates from 1948 and still persists."  A duplicate 
copy of this report, submitted through the RO, was received 
at the Board in August 2006.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a seizure disorder 
has been established.  The evidence of record indicates that 
the veteran was seen for an episode of bedwetting in service 
which, at the time, was attributed to an immature and 
inadequate personality.  However, the VA examinations 
conducted in February and September 2004, after reviewing the 
entire record, to include the July 1948 psychiatric report, 
concluded that the veteran's complaints and symptoms were 
consistent with the onset of a seizure disorder in 1948.  It 
was commented that he was 18 years old at the time, a common 
age for the onset of seizures, and it was noted that enuresis 
is a common symptom of night-time seizures.

While the 1948 report indicates that bedwetting had been a 
life-long problem, the veteran subsequently denied this, 
stating that bedwetting had ended at the usual age of 3 or 4.  
The recent VA examiner further noted that the veteran had no 
first degree relative with a seizure disorder, noting the 
presence of such a disorder only in a cousin.  While an event 
in service, such as a head injury, had not caused a seizure 
disorder, the examiner stated that, given the lack of any 
evidence to the contrary, the seizure disorder was first 
manifested during service.  There was also no evidence to 
suggest that any seizure disorder had been present prior to 
his period of service.  Therefore, the examiner concluded it 
was at least as likely as not that the veteran's seizure 
disorder had begun during his brief period of service.  The 
veteran's treating neurologist concurred with this 
conclusion, noting that the seizures had begun in service. 

In view of the foregoing, and without finding error in the 
previous action taken by the RO, the Board will resolve 
reasonable doubt in favor of the appellant, and find that his 
current seizure disorder was incurred during his period of 
active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.


ORDER

Entitlement to service connection for epilepsy seizures with 
auras is granted, subject to the laws and regulations 
governing the award of monetary benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


